Citation Nr: 1138002	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Propriety of the reduction in evaluation from 20 percent to 0 percent for service-connected right knee instability, effective October 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011 the Veteran testified during a hearing at a VA office in San Antonio, Texas before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran and his representative raised the issue of entitlement to an increased rating for the right knee disability.  That issue is referred to the RO for the appropriate action.


FINDING OF FACT

The August 2007 VA joints examination was inadequate for the purposes of reducing the evaluation assigned for the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's service-connected right knee instability disability was not proper, and the 20 percent disability evaluation is restored, effective October 1, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to restore the Veteran's right knee disability rating, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

A July 2000 RO decision granted the Veteran service connection for right knee injury with arthritis, and assigned a rating of 20 percent under Diagnostic Code 5257, effective September 27, 1999.  An April 2002 rating decision granted the Veteran service connection for right knee degenerative joint disease, and assigned a rating of 10 percent under Diagnostic Code 5003, effective September 27, 1999.  The April 2002 RO decision also maintained the 20 percent rating for the Veteran's right knee under Diagnostic Code 5257, and characterized that disability as a right knee injury.

In this case, a June 2008 rating decision reduced the rating for the Veteran's service-connected right knee instability disability from 20 percent to 0 percent, effective October 1, 2008.

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 20 percent evaluation was awarded in June 2000 and was effective September 27, 1999, more than five years before the reduction took effect on October 1, 2008.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do apply.

The Court has also indicated that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

The Board notes that the Veteran's right knee instability was reduced based on the findings of a VA joints examination conducted on August 8, 2007.  In reviewing the August 8, 2007 VA examination report, the Board finds the examination is inadequate to serve as a basis for reducing the Veteran's disability evaluation for his service-connected right knee instability.  In this regard, the Board observes that the August 2007 VA examiner specifically stated that the Veteran's claims file was not available for review.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court indicated that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.

In addition to failing to review the Veteran's claims file, the August 2007 VA examiner did not indicate that any improvement shown represented improvement in the Veteran's ability to function under the ordinary conditions of life and work.  In this regard, the Board observes that the Court has essentially stated (in such cases as this) that specific consideration of a Veteran's employment status is required.  See Collier v. Derwinski, 2 Vet. App. 247, 250 (1992) (quoting Tucker v. Derwinski, 2 Vet. App. 201, 204 (1992).  The Board here observes that the August 2007 VA examination report contains no information whatsoever concerning the Veteran's employment or the impact that the Veteran's right knee disability may have upon his occupational functioning.

Based on the foregoing, the August 8, 2007 VA joints examination may not be relied on as the basis to reduce the Veteran's disability evaluation for his service-connected right knee instability disability.  As the August 8, 2007 VA examination was the only examination provided to the Veteran prior to the June 2008 reduction, there is no adequate VA examination of record on which to rely in substantiating the reduction of the Veteran's disability evaluation for his service-connected right knee instability disability.

The Board consequently finds that improvement in the Veteran's service-connected right knee instability disability was not shown as of October 1, 2008.  Accordingly, the reduction in the evaluation for service-connected right knee instability disability to a 0 percent evaluation was improper, and the 20 percent disability evaluation is restored, effective October 1, 2008.

	(CONTINUED ON NEXT PAGE)





ORDER

The 20 percent disability evaluation for the Veteran's service-connected right knee instability disability is restored, effective October 1, 2008.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


